 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
       ABDIKARIM KARRANI,                               Case No. C18-1510-RSM
 9
                      Plaintiff,                        ORDER DENYING DEFENDANT
10                                                      JETBLUE AIRWAYS CORPORATION’S
                          v.                            MOTION FOR RECONSIDERATION
11                                                      AND DENYING STAY OF COURT’S
       JETBLUE AIRWAYS CORPORATION, a                   ORDER
12     Delaware Corporation,

13                    Defendant.

14

15                                       I.     INTRODUCTION

16          This matter comes before the Court on Defendant JetBlue Airways Corporation

17   (“JetBlue”)’s Motion for Reconsideration. Dkt. #63. On May 28, 2019, this Court granted in part

18   and denied in part Plaintiff’s motion to compel various discovery requests.          Dkt. #50.

19   Specifically, the Court held that personnel files of the crewmembers on board Flight 263 were

20   discoverable. JetBlue seeks clarification on the scope of the term “personnel files” used in the

21   Court’s Order. Dkt. #63 at 1. Alternatively, JetBlue asks that the Court reconsider its Order on

22
     ORDER DENYING DEFENDANT JETBLUE
23   AIRWAYS CORPORATION’S MOTION FOR
     RECONSIDERATION AND DENYING STAY OF
     COURT’S ORDER
     PAGE - 1
 1   Plaintiff’s motion to compel. Id. JetBlue furthermore requests a stay of additional document

 2   production pending the Court’s clarification of these issues. Id. at 3. The Court has determined

 3   that response briefing is unnecessary. See Local Rules W.D. Wash. LCR 7(h)(3).

 4                                           II.     DISCUSSION

 5          A. Financial Information

 6          JetBlue first seeks clarification on whether the Court’s Order compelling production of

 7   “personnel files” includes financial information contained in these personnel files, such as payroll

 8   data, benefits, overtime amounts, out of class work, and retirement. Dkt. #63 at 3. The Court’s

 9   Order defines the scope of “personnel files” as those documents “related to an individual’s

10   employment” with reference to the definition set forth in Plaintiff’s Interrogatories. Dkt. #50 at

11   5. The Court therefore intended to use Plaintiff’s definition of “personnel files” without creating

12   exceptions for particular categories. Accordingly, the Court will consider JetBlue’s Motion as a

13   motion for reconsideration with respect to production of crewmembers’ financial data.

14          “Motions for reconsideration are disfavored.” LCR 7(h)(1). “The court will ordinarily

15   deny such motions in the absence of a showing of manifest error in the prior ruling or a showing

16   of new facts or legal authority which could not have been brought to its attention earlier with

17   reasonable diligence.” Id. Defendant’s Motion neither demonstrates manifest legal error, nor

18   does it direct the Court to new facts or legal authority that JetBlue could not have presented in its

19   prior response to Plaintiff’s motion to compel.

20          In support of its Motion for Reconsideration, JetBlue distinguishes between this case and

21   Lauer v. Longevity Med. Clinic PLLC—an employment discrimination case in which the court

22
     ORDER DENYING DEFENDANT JETBLUE
23   AIRWAYS CORPORATION’S MOTION FOR
     RECONSIDERATION AND DENYING STAY OF
     COURT’S ORDER
     PAGE - 2
 1   determined it is difficult to select the part of employment files “reasonably likely” to yield

 2   admissible evidence. Dkt. #63 at 4 (citing C13-0860-JCC, 2014 WL 5471983, at *4 (W.D. Wash.

 3   Oct. 29, 2014)). In demonstrating that Lauer is inapplicable to this case, JetBlue states, “This case is

 4   not an employment discrimination case.” Id.

 5           However, this Court did not rely exclusively on Lauer—nor any employment discrimination

 6   case—in holding that the personnel files of crewmembers on board Flight 263 were discoverable.

 7   On the contrary, the Court found persuasive a federal civil rights discrimination case involving

 8   two African-Americans allegedly denied service at a restaurant due to their race. See Dkt. #50 at

 9   6 (citing McCoo v. Denny’s, Inc., 192 F.R.D. 675, 679 (D. Kan. 2000)). The McCoo court

10   declined to parse out the discoverability of specific categories of documents contained in

11   employees’ personnel files, finding that “[a]ll documents contained within those employees’

12   personnel files shall be produced to Plaintiffs,” with the exception of any documents protected

13   pursuant to an existing Consent Decree and Stipulation. McCoo, 192 F.R.D. at 688 (emphasis

14   added). Defendant’s Motion for Reconsideration makes no reference to McCoo nor any case law

15   adverse to its holding that personnel files, in their entirety, are discoverable in federal civil rights

16   discrimination cases for those employees who played an “important role” in the incident giving

17   rise to the lawsuit either as direct participants or as witnesses. See id. at 687.

18           Furthermore, JetBlue’s Motion clarifies its position that financial data should not be

19   discoverable under the umbrella of “personnel files” for which the Court compelled production,

20   on the basis that these records “are not relevant to Plaintiff’s discrimination claim and are

21   disproportionately burdensome and encroach on the privacy interests of JetBlue’s employees.”

22
     ORDER DENYING DEFENDANT JETBLUE
23   AIRWAYS CORPORATION’S MOTION FOR
     RECONSIDERATION AND DENYING STAY OF
     COURT’S ORDER
     PAGE - 3
 1   Dkt. #63 at 3. However, in its original response to Plaintiff’s motion to compel, JetBlue provided

 2   a broader definition of “employment information” that was unlikely to lead to the discovery of

 3   admissible evidence: “payroll data, sick leave, insurance, benefits, counseling, retirement,

 4   demographic, FMLA, or other sensitive employment information . . . .” Dkt. #22 at 9 (emphasis

 5   added). In analyzing this broader category of “sensitive employment information” provided by

 6   Defendant, the Court determined that certain categories of crewmembers’ employment

 7   information—even sensitive information—could reasonably lead to the discovery of evidence

 8   relevant to discriminatory intent. Dkt. #50 at 5-6. While JetBlue now requests that the Court

 9   exempt from discovery a narrower scope of this employment information strictly limited to

10   “financial data,” that specific question was not raised in parties’ briefings on the motion to compel

11   and is not properly before the Court. See Lauer, 2014 WL 5471983, at *3 (“The party who resists

12   discovery . . . has the burden of clarifying, explaining, and supporting its objections.”) (internal

13   citations omitted). JetBlue’s opportunity to parse various parts of Plaintiff’s discovery requests

14   and clarify objections was during briefing on Plaintiff’s motion to compel—not on a motion for

15   reconsideration.

16          With respect to JetBlue’s argument that production of personnel files encroaches on the

17   privacy interests of JetBlue employees, the Court considered the fact that JetBlue produced Ms.

18   Pancerman’s personnel file without moving for a revised protective order. See Dkt. #50 at 6.

19   Accordingly, the Court found that Plaintiff was entitled to discover personnel files of the flight

20   crew, with production “made in accordance with parties’ Protective Order” to address any

21   sensitive information. Id. (emphasis added). Nevertheless, to the extent that privacy concerns

22
     ORDER DENYING DEFENDANT JETBLUE
23   AIRWAYS CORPORATION’S MOTION FOR
     RECONSIDERATION AND DENYING STAY OF
     COURT’S ORDER
     PAGE - 4
 1   still exist for the remaining crewmembers’ personnel files, the Court’s previous Order does not

 2   preclude the parties from filing a revised protective order to address any potentially sensitive

 3   information not covered by the existing protective order. For these reasons, JetBlue’s Motion

 4   fails to demonstrate manifest legal error by the Court in compelling production of personnel files

 5   without exceptions for certain financial records.

 6          B. Medical Information

 7          JetBlue also seeks clarification on whether the Court’s Order compelled production of

 8   medical information, including sick leave records. Dkt. #63 at 4. Plaintiff’s discovery request

 9   specifically excludes “medical and FMLA information.” Dkt. #20-1 at 26. Accordingly, the

10   Court’s previous Order did not compel production of medical-related records.

11          C. Crewmember Training Materials

12          Lastly, JetBlue seeks clarification on whether the Court’s Order compelled production of

13   all crewmember training materials, including those outside the scope of training related to race

14   or national origin discrimination and implicit bias. JetBlue claims that Plaintiff’s broad definition

15   of “personnel files,” which includes “training” and “training files,” would include training records

16   developed by the Federal Aviation Administration (“FAA”) on an array of operational subjects

17   unrelated to this case. Dkt. #63 at 5. In contrast, Plaintiff’s separate document requests Nos. 10

18   and 23 only sought training materials for JetBlue employees relating to (a) race or national origin

19   discrimination and (b) implicit bias. Id. JetBlue now asks the Court whether its ruling on

20   document requests Nos. 10 and 23, which held that training materials received by JetBlue

21   employees on discrimination and implicit bias were discoverable, somehow limits the scope of

22
     ORDER DENYING DEFENDANT JETBLUE
23   AIRWAYS CORPORATION’S MOTION FOR
     RECONSIDERATION AND DENYING STAY OF
     COURT’S ORDER
     PAGE - 5
 1   “training” and “training files” contained in crewmembers’ personnel files. If the Court did not

 2   limit the scope of “training” and “training files” in its Order to compel production of “personnel

 3   files,” JetBlue asks that the Court reconsider its decision.

 4          As stated above, the Court’s Order defines the scope of “personnel files” as those

 5   documents “related to an individual’s employment” with reference to the definition set forth in

 6   Plaintiff’s Interrogatories, therefore indicating the Court’s intention to use Plaintiff’s definition

 7   of “personnel files” without creating exceptions. Dkt. #50 at 5. Accordingly, the Court will

 8   consider JetBlue’s Motion as a motion for reconsideration with respect to production of

 9   crewmembers’ training records.

10          Similar to its request to limit discovery of financial data, JetBlue never raised this specific

11   training records issue in its response to Plaintiff’s motion to compel—despite Plaintiff’s assertion

12   that “all training documents requested should be produced.” Dkt. #19 at 16 (emphasis added).

13   As the party resisting discovery, JetBlue carried the burden of clarifying that production of

14   personnel files would include these FAA training records. Lauer, 2014 WL 5471983, at *3 (“The

15   party who resists discovery . . . has the burden of clarifying, explaining, and supporting its

16   objections.”) (internal citations omitted). With respect to Plaintiff’s request for crewmembers’

17   personnel files, JetBlue disputed the relevance of “sensitive employment information,” Dkt. #22

18   at 9, yet failed to raise the issue involving FAA training records now raised in this Motion. Again,

19   JetBlue’s opportunity to parse various parts of Plaintiff’s discovery requests and clarify objections

20   was during briefing on Plaintiff’s motion to compel—not on a motion for reconsideration.

21

22
     ORDER DENYING DEFENDANT JETBLUE
23   AIRWAYS CORPORATION’S MOTION FOR
     RECONSIDERATION AND DENYING STAY OF
     COURT’S ORDER
     PAGE - 6
 1   Accordingly, JetBlue’s Motion fails to demonstrate manifest legal error by the Court in

 2   compelling production of personnel files without exceptions for certain FAA training records.

 3                                         III.    CONCLUSION

 4          For the foregoing reasons, the Court finds that Defendant’s Motion for Reconsideration

 5   neither demonstrates manifest legal error in the prior Order, nor directs the Court to new facts or

 6   legal authority that JetBlue could not have presented in its briefing on the motion to compel.

 7   Accordingly, and after having reviewed the relevant briefing and the remainder of the record, the

 8   Court hereby finds and ORDERS that Defendant’s Motion for Reconsideration, Dkt. #63, is

 9   DENIED. Defendant’s request for a stay of the Court’s previous Order, Dkt. #50, shall therefore

10   also be DENIED.

11

12          DATED this 17 day of June 2019.

13

14

15
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22
     ORDER DENYING DEFENDANT JETBLUE
23   AIRWAYS CORPORATION’S MOTION FOR
     RECONSIDERATION AND DENYING STAY OF
     COURT’S ORDER
     PAGE - 7
